The defendant appeals from a Special Term order granting the plaintiff a preference for a trial for a day certain under the Rules of Civil Practice (rule 151, subd. 3). The preference was predicated upon the fact that the defendant’s carrier is now in liquidation. While a broad interpretation of the rule or of the term “ [in] the interests of justice ” is desirable, it should not be used as a means of assuring the payment of a judgment by a carrier. The Special Term order is reversed, with $20 costs and disbursements to the appellant, and the motion denied on the facts and in the exercise of discretion. Concur — Botein, P. J., M. M. Frank, McNally, Stevens and Bastow, JJ.